Title: To James Madison from John Dawson, 20 March 1789
From: Dawson, John
To: Madison, James


Dear Sir
Phil. March 20. 1789
When you were in this town I took the liberty of mentioning to you that I expected a bill from Mr. Ambler, which I thought might be forwarded to New York. This bill has not come to hand and my finances being rather low I have taken the liberty of drawing on you in favour of Colo Coles for seven Guineas; a liberty which I hope you will excuse, and may be assurd that I will forward a bill on New York immediately on my arrival at Fredericksburg to which place I set out immediately & shall be happy in hearing from you. Yr. Friend
J Dawson
